DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments filed 1/4/2021 have been entered.
	The outstanding rejection under 35 USC 103a is withdrawn in view of the amendments. 
	Claims 1-13 are pending.
	The outstanding rejection under 35 USC 103a is withdrawn in view of the amendments filed 1/4/2021 as the claims are directed to the use of a solution formulation.
The outstanding double patenting rejection is withdrawn in view of the terminal disclaimer filed 1/4/2021.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,091,090 (‘090) in view of US 2003/0216413 (‘413), US 7,360,536 (‘536), and Kerddonfak et al., Asian Paficic Journal of Allergy and Immunology (2010)28:53-57.
‘090 teaches a topical solution comprising 0.1% of epinephrine with water content as 29.4%, ethanol and propylene glycol (see col. 14, Example 6). ‘090 teaches the topical solution also comprises topical anesthetic (see col. 6, lines 57-62; also col. 8, line 59).

‘413 teaches a composition comprising an adrenergic compound including epinephrine and a secondary agents such as opioid to treat disorders that mediated by adrenergic receptors (see [0002], claims 3, 71 for example). ‘413 also teaches the composition can be intranasally administered (see claim 56) and can be used to treat anaphylaxis (see claim 71).
‘536 teaches an inhaler nebulizer device for deliver medicament to patients (see the abstract).  ‘536 teaches the nebulizer containing a reservoir (see part 90 in Fig. 4), a cannula (part 91 in Fig. 4), plunger and actuator (see the abstract, part 60 in Fig. 1).  
Kerddonfak et al. teaches the USP requirements for epinephrine injection is formulated to contain 90-115% of the labeled amount of epinephrine, the solution should be in the range of 2.5-5.0 (see page 56. Col. 1, first paragraph). 
It would have been obvious to one of ordinary skill in the art to employ the herein claimed amount of the ingredients to formulate the herein claimed composition of epinephrine to be delivered via the herein claimed device. It would have been obvious to one of ordinary skill in the art to employ the herein claimed volume of the epinephrine formulation in the instant reservoir. 
One of ordinary skill in the art would have been motivated to employ the herein claimed amount of the ingredients to formulate the herein claimed composition of epinephrine to be delivered via the herein claimed device.  The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Using the nebulizer inhaler device of ‘536 to deliver the epinephrine composition would be reasonable effective in treating constriction or obstruction of the airway and/or anaphylaxis.
One of ordinary skill in the art would have been motivated to employ the epinephrine containing composition in a method of treating anaphylaxis as the epinephrine composition suggested by the cited prior art can be administered intranasally for treating disorders such as anaphylaxis. The efficacy of successful treatment would be reasonably expected. 
One of ordinary skill in the art would have been motivated to formulate the pH of the epinephrine solution to 2 to 5.5 because such pH range is known for the epinephrine solution stability. Adjusting the pH to the herein claimed pH range would be reasonably expected to be useful in formulating a epinephrine solution.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.